Citation Nr: 1745105	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  10-40 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1963 to June 1967.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2014 the Veteran testified at a hearing before the undersigned Veterans Law Judge and a transcript of that proceeding can be found in the Legacy Content Manager (LCM).  LCM also contains additional VA treatment records from 2016 onward, but otherwise contains documents that are duplicative of what is in the Veterans Benefits Management System or irrelevant to the claims on appeal.

This matter was previously remanded by the Board in April 2014, September 2014 and March 2016 has since been returned for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the delay, but remand is again required to fulfill VA's duty to assist the Veteran with the development of his claim.

First, remand is required to secure any outstanding records from the VA or Social Security Administration (SSA).  VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, the Social Security Administration (SSA).  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Of record are VA treatment records from 2007 onward.  The 2014 and 2016 VA examiner noted that the Veteran first began receiving treatment for his back and bilateral knees at a VA medical center in 2000.  While it appears that records from 2007 onward have been requested, it is unclear whether VA has attempted to get records prior to 2007.  Additionally, the Veteran has submitted medical records from the Brooklyn VA medical center from 1969 related to right and left inguinal hernias, which he asserts is evidence supporting his claim that he underwent significantly strenuous activity that caused his back and bilateral knee disorders.  No records from the Brooklyn VA Medical Center are of record.  These must be requested.  Also, at a November 2009 VA examination unrelated to the current appeal, the Veteran reported that he worked remodeling kitchens and retired in June 2009 due in part to back and knee pain.  He reported receiving monthly social security checks.  It does not appear from the record that attempts were made to obtain any outstanding, relevant SSA records.  Thus, remand is required to obtain VA treatment records, including those prior to 2007, and SSA records.

Second, the 1969 VA medical records were added in March 2017 and not considered by the previous VA examiner.  On remand, an addendum opinion should be obtained that considers these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include any records from the Brooklyn VA Medical Center from 1969 forward and from any appropriate VA Medical Centers from 2000 to 2007.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's low back and bilateral knee disorders.  The entire claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner is requested to provide the following opinions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder had onset in, or is otherwise caused by, the Veteran's period of active service?

b)  Is it at least as likely as not (a 50 percent or more probability) that any disorder of the bilateral knees had onset in, or is otherwise caused by, the Veteran's period of active service?

The examiner is requested to comment on the 1969 hernia treatment records, and any additional SSA or VA treatment records received as a result of this Remand.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

